Title: Meeting of the Commissioners of the Sinking Fund, [9 April 1794]
From: Commissioners of the Sinking Fund,Adams, John
To: 



[Philadelphia, April 9, 1794]

At a Meeting of The Commissioners of the Sinking fund, mentioned in the Act making provision for the reduction of the public debt, at the Senate Chamber April 9. 1794.
Present,
The Vice President of the United States,
The Secretary of the Treasury,
The Secretary of State,
The Attorney General
A report from Joseph Nourse, register of the Treasury, was read, stating that the dividends of interest arising on the first quarter of the present year on the stock standing to the credit of the said Commissioners, and also to the credit of Samuel Meredith, Treasurer, in trust for the United States, amounted to sixteen thousand five hundred & sixty eight dollars & seventy seven Cents.
Whereupon, Resolved, that the same be forthwith applied towards sinking the public debt by purchasing stock upon rules & principles conformable to the last resolution of the board.
Resolved, that the sum of fifty thousand dollars be also appropriated & applied in like manner.
Resolved, that Samuel Meredith, be the Agent for making the said purchases of Stock.
Signed by order of the board,

John Adams.

